Opinion filed October 26, 2006 

















 








 




Opinion filed October 26, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00129-CV 
                                                    __________
 
             PYRAMID HEALTH CARE CORPORATION D/B/A ABILENE
       CONVALESCENT CENTER, SENIOR LIVING PROPERTIES, L.L.C.,
                              AND
WYVONNE ROYSDON, Appellants
                                                             V.
                                  GUADALUPE
ALMANZA, Appellee
 

 
                                         On
Appeal from the 259th District Court
                                                           Jones
  County, Texas
                                                   Trial
Court Cause No. 20,713
 

 
                                             M
E M O R A N D U M   O P I N I O N
On July 6, 2006, this court granted the parties= agreed motion to abate in order to
allow the trial court the opportunity to effectuate a settlement
agreement.  The trial court has granted
the parties= motion
to vacate the original judgment and has entered an agreed order vacating the
February 17, 2006 final judgment.
Therefore, this appeal is dismissed.
 
October
26, 2006                                                                    PER
CURIAM
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.